11-5235
    Wang v. Holder
                                                                                  BIA
                                                                             Cheng, IJ
                                                                          A087 551 779
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT
                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 9th day of September, two thousand thirteen.

    PRESENT:
                     JON O. NEWMAN,
                     ROSEMARY S. POOLER,
                     DEBRA ANN LIVINGSTON,
                          Circuit Judges.


    SHUQING WANG,
             Petitioner,

                     v.                                    11-5235
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.


    FOR PETITIONER:               Matthew J. Harris, Law Offices of
                                  Theodore M. Davis, Long Island City,
                                  NY.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Mary Jane Candaux,
                                  Assistant Director; Kiley L. Kane,
                                  Trial Attorney, Office of
                       Immigration Litigation, United
                       States Department of Justice,
                       Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Shuqing Wang, a native and citizen of China,

seeks review of a November 21, 2011, order of the BIA,

affirming the April 19, 2010, decision of Immigration Judge

(“IJ”) Mary Cheng, which denied her application for asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).   In re Shuqing Wang, No. A087 551

779 (B.I.A. Nov. 21, 2011), aff’g No. A087 551 779 (Immig.

Ct. N.Y. City Apr. 19, 2010).       We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have reviewed

the decisions of both the IJ and the BIA.       See Yun-Zui Guan

v. Gonzales, 432 F.3d 391, 394 (2d Cir. 2005) (per curiam).

The applicable standards of review are well-established.

See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).



                                2
    For applications such as Wang’s, which are governed by

the REAL ID Act, the agency may base a credibility finding

on an applicant’s demeanor, the plausibility of her account,

and inconsistencies in her statements, without regard to

whether they go “to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii).    We “defer to an IJ’s

credibility determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”    Xiu Xia

Lin, 534 F.3d at 167.

    Contrary to Wang’s assertions, the agency reasonably

relied on her non-responsive demeanor in finding her not

credible.   See Tu Lin v. Gonzales, 446 F.3d 395, 400-01 (2d

Cir. 2006) (emphasizing that because demeanor is “virtually

always evaluated subjectively and intuitively,” an IJ’s

assessment of an applicant’s demeanor merits “great

deference”).   Indeed, the IJ reasonably noted that Wang was

not responsive when asked the purpose of her prior 2008 trip

to the United States.   While Wang takes issue with the IJ’s

characterization of her demeanor as non-responsive, where,

as here, the agency’s inference “is tethered to the

evidentiary record, we will accord deference to the


                              3
finding.”   See Siewe v. Gonzales, 480 F.3d 160, 168-69 (2d

Cir. 2007) (noting that “support for a contrary

inference-even one more plausible or more natural-does not

suggest error”); see also Tu Lin, 446 F.3d at 400-01.

Moreover, given the IJ’s explicit consideration of Wang’s

testimony that she was under the control of her agent, which

the IJ found non-responsive, her contention that the IJ

ignored this explanation is without merit.   See Xiao Ji Chen

v. U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir.

2006) (presuming that the agency “has taken into account all

of the evidence before [it], unless the record compellingly

suggests otherwise”).

    The agency also reasonably relied on Wang’s omission

from her asylum application statement of the family planning

officers’ repeated visits to her home, and their contact

with her husband,.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see

Xiu Xia Lin, 534 F.3d at 166, n.3 (providing that, for

purposes of analyzing a credibility determination, “[a]n

inconsistency and an omission are . . . functionally

equivalent”).   Although Wang argues that her application

statement and testimony are not inconsistent because her

statement generally indicates that officials tried to


                              4
convince her to voluntarily consent to an abortion, because

the agency’s inference “is tethered to the evidentiary

record, we will accord deference to the finding.”    See

Siewe, 480 F.3d at 168-69.    The agency noted that Wang’s

application statement failed to mention that family planning

officers had visited her home nearly every day for over a

month in an attempt to convince her to voluntarily consent

to an abortion.    When asked about the omission, she said she

had forgotten.    Moreover, while Wang also argues that the

omission of the family planning officers’ visits to her

husband was not a significant omission that would go to the

heart of her claim, under the REAL ID Act, “an IJ may rely

on any inconsistency or omission in making an adverse

credibility determination as long as the ‘totality of the

circumstances’ establishes that an asylum applicant is not

credible.”   See Xiu Xia Lin, 534 F.3d at 167 (emphasis in

original).   Accordingly, the agency’s adverse credibility

determination is supported by substantial evidence

    Having found Wang not credible, the agency reasonably

determined that her failure to provide corroborative

evidence further undermined her credibility.    See 8 U.S.C.

§ 1158(b)(1)(B)(ii).    We have recognized that an applicant’s

failure to corroborate her testimony may bear on
                               5
credibility, either because the absence of particular

corroborating evidence is viewed as suspicious, or because

the absence of corroboration in general makes an applicant

unable to rehabilitate testimony that has already been

called into question.    See Biao Yang v. Gonzales, 496 F.3d

268, 273 (2d Cir. 2007) (per curiam).    While Wang argues

that she adequately explained her mother’s letters’ failure

to mention that she attempted to intervene when she observed

family planning officers dragging Wang into a vehicle to be

taken for a forced abortion, as the BIA reasonably noted,

even crediting Wang’s explanation, her mother’s letters

failed to rehabilitate her testimony regarding the family

planning officers’ visits that had been called into

question.    Id.

    Because the agency’s adverse credibility determination

is supported by substantial evidence, the agency’s denial of

Wang’s application for asylum and withholding of removal was

not in error as both claims shared the same factual

predicate.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2006).    As a result, Wang has not shown that the agency’s

adverse credibility determination was the result of the IJ’s

bias.    Lastly, we decline to consider the agency’s denial of

CAT relief because Wang does not contest that finding in her
                               6
brief to this Court.   See Yueqing Zhang v. Gonzales, 426

F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005) (“Issues not

sufficiently argued in the briefs are considered waived and

normally will not be addressed on appeal.” (internal

quotation marks omitted)).

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                              7